                                  l 1!\5 \1
                              7\ ,)py\0
CEJA LAW OFFICE                                                                                    $6.96°
702 Dalworth Street Case 4:21-cv-00536-O Document 1-1 Filed 04/13/21   Page 1 of 12 PageID 5   US POSTAGE
                                                                                               FIRST-CLASS
Grand Prairie TX 75050                                                                          FROM 75050
                                                                                                  03/04/2021
                                                                                                 stA",11,1.



                                    United Healthcare Insurance Co.
                                    B/S C.T. Corporation System
                                    350 N. Saint Paul St Ste 2880
                                    Dallas TX 75201-4233




                                                   A
                                                                      7020 2450 0000 5586 1807
                       Case 4:21-cv-00536-O Document 1-1 Filed 04/13/21 Page 2 of 12 PageID 6
                                                  THE STATE OF TEXAS
                                           DISTRICT COURT, TARRANT COUNTY

                                                                                                           CITATION                                                    Cause No. 141-323717-21
                                                             LINDA CONTRERAS,ET AL
                                                                              VS.
                                                          UNITED HEALTHCARE INSURANCE COMPANY

     TO: UNITED HEALTHCARE INSURANCE COMPANY
                                                                                                  B/S CT CORPORATION                SYSTEM       J50 N ST PAUL ST DALLAS, TX 75201-




   You said DEFENDANT are hereby commanded to appear by filing a written answer to the PLAINTIFFS' ORIGINAL PETITION
   at or before 10 o'clock                      A.M.    of the Monday next after
   the expiration of 20 days after the date of service hereof before the 141st District Court
   .100 N CALHOUN, in and for Tarrant County, Texas. at the Courthouse in the City of Fort Worth, Tcxrant County, Texas
   Said PLAINTIFFS              being

   LINDA CONTRERAS, RAQUEL ARCINIEGA



   Filed in said Court on March 1st, 2021 Against
   UNITED HEALTHCARE INSURANCE COMPANY


   For suit, said suit being numbered 141-323717-21 the nature of which demand is as shown on said
   PLAINTIFFS, ORIGINAL PETITION                            a copy of which accompanies this citation.




                                  MARK S HUMPHREYS
                     Attorney for 1.1NDA CONTRFRAS Phone No.(972)263-3722
                     Address      702 DALWORTH ST GRAND PRAIRIE, TX 75050
                 Thomas A. Wilder                            , Clerk of the District Court of Tarrant County, Texas. Given under my hand and the seal
   of said Court, at office in the City of Fort Worth, this the 2nd day of March, 2021.
                                                                                                                                                                                                     A CERTIFIED COPY
                                                                                                                                                                                                     ATTEST:0310212021
                                                                                                                                                                                                    THOMAS A. WILDER
                                                                                                   By                                                                                               ngtArgt.g CLERK
                                                                                                                                                                                                12rIshaffintgusitr,frana
                                                                                                                                                                                                :
                                                                                                                                                                                               ,
                                                                                                                                                                                               ;.   BY:/s/ Natalie Thigpen
                                                                                                                                       NATALIE             OPEN

NOTICE: You have been sued. You may employ an money, Urn or your moon do Dot file a written answer with dm clerk who Issued this citation by 10:00 AM.on the Monday mutt followtn
                                                                                                                                                                               . g the expiration of

twenty days after you VIM   WWI this citation   and petition, a default judgment may be taken against you. In addition to filing a written answer with Pm clerk. you may be mquired to make initial disclosures
to the other parties of this auk. These disclosures generally we be made ne later than 30 days after you fik your answer with the clerk. Find out tame at TeaasLawIfelp.org.

                    Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN,FORT WORTH TX 76196-0402

                                                                   OFFICER'S RETURN *14132371721000003*
   Received this Citation on the                                        day of                                                                      at                o'clock             M; and executed at
                                                                         within the county of                                               , State Of                            at                    OttlOok              M
   on the                       day of                                       ,              by delivering to the within named (Def.):
   defendant(s), a true copy of this citation together with the accompanying copy of PLAINTIFFS. ORIGINAL PETIT/ON
   , having first endorsed on same the date of delivery.




                        Authorized Person/Constable/Sheriff:
                        County of                                                             State of                            By                                                                  Deputy

   Pees     3
   State of                                      County of                                                                    (Must be verified if served outside the State of texas)

   Signed and sworn to by the said                                                                                                before me this                        day of
   to certify which witness my                        hand and seal             of office
   (ge41)
                                                                                 County of                                               , State of
                CITA HON           Case 4:21-cv-00536-O Document 1-1 Filed 04/13/21   Page 3 of 12 PageID 7



         Cause No. 141-323717-21

   LINDA CONTRERAS, ET AL


              VS.

   UNITED HEALTHCARE INSURANCE
   COMPANY
          ISSUED

  This 2nd day of March, 2021

       Thomas A. Wilder
   Tarrant County District Clerk
         100 N CALHOUN
   FORT WORTH TX 76196-0402

  By         NATALIE THIGPEN Deputy


  MARK S HUMPHREYS
  Attorney for: LINDA CONTRERAS
  Phone No.(972)263-3722
  ADDRESS: 702 DALWORTH ST

       GRAND PRAIRIE, TX 75050

       CIVIL LAW


1 1 1 I I Il I I I I I 1 1 I I I 1 1
*14132371721000003*
SERVICE FEES NOT COLLECTED
BY TARRANT COUNTY DISTRICT CLERK
ORIGINAL
     Case 4:21-cv-00536-O Document 1-1 Filed 04/13/21                                  Page 4 of 12 PageID 8
                                                                                                                                  FILED
                                                                                                                     TARRANT COUNTY
                                                                                                                       3/1/2021 2:26 PM
                                                         141-323717-21                                              IHOMAS A. WILDER
                                           Cause No.
                                                                                                                       DISTRICT CLERK

  Linda Contreras and Raquel Arciniega                                           In the         Judicial

  V.                                                                             District Court of

  United Healthcare Insurance Company                                            Tarrant County, Texas


                                            PLAINTIITS' ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES Linda Contreras (909 / 008) and Raquel Arciniega (358 / 313)(hereinafter Plaintiffs) complaining of
and about United Healthcare Insurance Company and for cause of action shows unto the Court the following:


JURISDICTION

1.        The matter in controversy is less than $250,000.00 and discovery is to be conducted under Level 1.


SERVICE

2.      Defendant United Healthcare Insurance Company (hereinafter United) is an insurance company, doing
business in the State of Texas. Said Defendant can be served through its attorney for service:

                        C.T. Corporation System, 350 N. St. Paul Street, Dallas, Texas 75201.


VENUE

3.       Venue is proper in this county in that it is where the beneficiaries of the life insurance policy at issue in this
case reside.


AGENCY AND VICARIOUS LIABILITY

4.       Whenever jn this Petition it is alleged that Defendant did any act or thing or omission, it is meant that
D efendant, its officers, agents, employees, or representatives did such act or thing or omission and that at the time
such act or thing was done, it was done with the full authorization or ratification of Defendant or was done in the
normal and routine course and scope of employment of Defendant, its officers, agents, employees, or
 epresentatives.

WRITTEN NOTICE GIVEN

5.        Plaintiff has fully complied with all of the conditions precedent prior to bringing this suit.

6.        Notice letter was issued August 4, 2020, and this lawsuit is being filed after the expiration of 60 days.




Plaintiffs' Original petition                                                                              Page 1
       Case 4:21-cv-00536-O Document 1-1 Filed 04/13/21                            Page 5 of 12 PageID 9


FACTS

7.         J131 Elcctrical Systems, Inc. (JBI) employed Hector Martinez (Hector) and provided insurance benefits as
part of its way of compensating employees who worked for them.

8.          The policy number is 306191.

9.          The insured employee in this case is Hector.

10.         The insurer for JBI and thus, Hector is United Healthcare Insurance Company (United).

1 1.        Hector had two types of life insurance coverage:

        a) One coverage: Basic Life applies in the event of his death with some exclusions, not applicable here, and
           provides coverage in the amount of $25,000.00, according to page number 1 of the policy.

        b) The other is coverage: Basic Accidental Death also provides coverage in the amount of $25,000.00,
           according to page number 1 of the policy.

12.       Page 25 of the policy adds an additional 10% coverage for an accidental death if the insured were wearing a
seat belt at the time of the accident causing death.

13.         Hector was wearing his seat belt at the time of his death.

14.         The beneficiaries under both policies are Plaintiffs Linda Contreras (Linda) and Raquel Arciniega (Raquel).

15.    Hector was killed in a car accident on February 18, 2020. Thus, both life insurance coverages apply to his
death.

16.         Linda and Raquel made claims for policy benefits and cooperated with the investigation of the claim.

17.      In a written correspondence dated July 9, 2020, the claims for benefits were denied based on the assertion
that Hector was not a full time employee as defined under the policy and that coverage would not have taken effect
until March 1, 2020, which resulted in there being no coverage at the time of death on February 18, 2020.

18.      The peyroll records for Hector Martinez provided by JBI show that Hector worked the following hours in the
following pay periods:(see enclosed payroll receipts from JBI)

        Pay Period ending:

   a)   July 21, 2019                   38.00 hours            I)   October 6, 2019               57.75 hours
   b)   July 28, 2019                   40.00 hours            m)   October 13, 2019             47.25 hours?
   c)   August 04, 2019                 31.53 hours            n)   October 13, 20.19            41.50 hours?
   d)   August 11,2019                  39.58 hours            n)   October 20, 2019              52.00 hours
   e)   August 18,2019                  32.14 hours            p)   October 27, 2019              46.00 hours
  f)    August 25, 2019                 40.25 hours            q)   November 3, 2019              36.15 hours
   g)   September 1,2019                35.45 hours            r)   November 10, 2019             25.15 hours
   h)   September 8, 2019               8.32 hours             s)   November 17, 2019             40.75 hours
   )
   i    September 15, 2019              30.33 hours            t)   November 24, 2019             40.75 hours
 j)     September 22, 2019              48.00 hours            u)   December 1, 2019              24.00 hours
   k)   September 29, 2019              54.50 hours            v)   December 8, 2019              27.72 hours


Plaintiffs' Original Petition                                                                         Page 2
   Case 4:21-cv-00536-O Document 1-1 Filed 04/13/21                                  Page 6 of 12 PageID 10


 w) December 15, 2019                   23.73 hours?             cc) January 12, 2020        -         19.13 hours
 x) December 15, 2019                   23.73 hours?             dd) January 19, 2020        -         40.25 hours
 y) December 15, 2019                   23.73 hours?             ee) January 26, 2020        -         35.26 hours
 z) December 22, 2019                    8.00 hours              if) February 02, 2020       -         40.75 hours
 aa) December 29, 2019                   13.75 hours             gg) February 09, 2020       -         34.99 hours
 bb) January 5, 2019                     13.13 hours             1111) February 16, 2020               43.43 hours

           31 weeks             - 22 worked over 30 hours (More than 2/3 of the time was considered full time)

19.      Pursuant to the policy "Employees are considered full-time if they customarily work: 30 hours per wcck" and
that "An Employees is eligible for insurance on the later of the following dates: 1. The Group Policy's Effective Date
March 1, 2019. 2. The first day of the month following the date the Employee completes 30 days of continuous
employment with the Policyholder."

20.       The pay records show that Hector was customarily working 30 hours per week beginning the date he was
hired, July 15, 2020, thus, the latest he would have coverage is September 1, 2020.

21.        The denial letter represents that the policy at issue is governed by ERISA.

22.      The plan, or at least the portion related to the life insurance coverages at issue here, are not self-funded.
Rather, the employer funds them.

23.        All Administrative appeals have been exhausted.


VIOLATIONS OF THE TEXAS INSURANCE CODE

24.        Plaintiff incorporates herein all the FACTS as set forth above.

25.     Defendant's conduct in this matter appears to be in violation of numerous laws, including but not Wiled to
Texas Insurance Code (TIC), as follows:

      a) TIC § 541.060(a)(1):       United violated this section by misrepresenting to a claimant a material fact
         relating to coverage at issue by telling claimant there is no coverage because he was not considered a full
         time employee when in fact he was.

      b) TIC § 541.060(a)(2)(A): United violated this section by failing to attempt in good faith to effectuate a
         prompt, fai , and equitable settlement of a claim with respect to which the insurer's liability has become
         reasonably clear in that research would show that Hector was considered a full time employee by way of the
         policy and thus the claim should have been timely paid.

      c) TIC § 541.060(a)(3):        United violated this section by failing to provide a policyholder a reasonable
         explanation of the basis in the policy, in relation to the facts or applicable law, for denial of a claim, i.e., the
         explanation given is wrong as can be seen from the payroll records of Hector.

      d) TIC § 541.060(a)(4):      United violated this section by failing to within a reasonable time to affirm or deny
         coverage of a claim to a policyholder in that it took more than 5 months to make a decision on the claim
         when the decision should have been made within 60 days or May 1, 2020, at the latest.




Plaintiffs' Original Petition                                                                             Page 3
   Case 4:21-cv-00536-O Document 1-1 Filed 04/13/21                               Page 7 of 12 PageID 11


      e) TIC § 541.060(a)(7):       United violated this section by refusing to pay a claim without conducting a
         reasonable investigation with respect to the claim in that a reasonable investigation would show the FACTS
         set forth above.


BREACH OF CONTRACT

26.       Plaintiff incorporates herein all the FACTS as set forth above.

27.       Defendant's conduct in this matter appears to be in Breach of Contract.

28.     There is a valid, enforceable contract of insurance between Linda and Raquel as third party beneficiaries
and United.

29.       Linda and Raquel are proper parties to bring this lawsuit against United.

30.       Linda and Raquel have performed under the contract by paying premiums and cooperating with the
investigation and supplying necessary information.

31.       United breached the contract by not providing benefits.

32.       The breach of the contract has caused injury to Linda and Raquel.


PROMPT PAYMENT OF CLAIMS ACT

33.       Plaintiff incorporates herein all the FAG IS as set forth above.

34.      Defendant had all the information needed to pay Plaintiffs claim on or before July 9, 2020. As a result, this
claim should have been accepted and paid by July 16, 2020.

35.       Defendant is liable as penalty at an interest of 18% a year on the policy benefits plus attorneys' fees.


DAMAGES

36.       Plaintiff incorporates herein all the FAO IS as set forth above.

37.     Plaintiff sustained the following economic and actual damages as a result of the actions and/or omissions of
Defendant described herein:

      a) Actual damages.

      b) $10,000.00             - Exemplary damages due to the knowing and intentional conduct on your part.

      c) $5,000.00              - Mental anguish damages resulting from your conduct.

      d) $????.??               - Penalty at 18%,from May 1,2020, on actual damages until paid.




Plaintiffs' Original Petition                                                                          Page 4
   Case 4:21-cv-00536-O Document 1-1 Filed 04/13/21                                  Page 8 of 12 PageID 12


USE OF oocumusgs

38.       NOTICE pursuant to Rule § 196, you are hereby given Notice that all documents produced by you in
response to this Request for Production may be used at the trial of this cause pursuant to Rule 196, Texas Rules of
Civil Procedure.

39.       Pursuant to Rule §193.7 of the Texas Rules of Civil Procedure, Plaintiff hereby gives notice to the
Defendant that Plaintiff intends to use all documents exchanged and produced between the parties (including, but not
limited to, correspondence, pleadings, records, and discovery responses) during the trial of this matter.


ATTORNEY'S FEES

40.        Request is made for all costs and reasonable and necessary attorney's fees incurred by or on behalf of
Plaintiff herein, including all fees necessary in the event of an appeal of this cause to the Court of Appeals and the
Supreme Court of Texas, as the Court deems equitable and just, as provided by: (a) §541.152(a)(1), of the Texas
Insurance Code;(b) Chapter 38 of the Texas Civil Practice and Remedies Code; and,(c) common law.


PRE-JUDGMENT INTEREST

41.       As a result of the injuries sustained by Plaintiff as aforesaid and in addition to such damages, Plaintiff will
show that Plaintiff is entitled to pre-judgment interest on each separate element of damages as awarded by the jury
during the trial of this case, from and after the date of accrual of such damages, through the date of judgment, such
interest to accrue at the highest prevailing rate then applicable on the date of judgment.


POST JUDGMENT INTEREST

42.        As a result of the injuries sustained by Plaintiff and in addition to such damages, Plaintiff will show that
Plaintiff is entitled to post-judgment interest on damages awarded by the jury during the trial of this case, from and
alter the date of judgment, such interest to accrue at the highest prevailing rate then applicable until paid in full.


COSTS OF SUIT

43.      In addition, Plaintiff seeks all related costs of suit in this cause of action through the trial, post-trial, appeal,
and/or post judgment discovery, etc. of this matter.

44,       Wherefore, Plaintiff seeks reimbursement of court costs incurred in the trial of this case and thereafter.


REQUEST roR JURY TRIAL

45.       Plaintiff respectfully requests that a Jury be impaneled on final hearing of this cause of action.


PRAYER

46.    WHEREFORE,PREMISES CONSIDERED, Plaintiff respectfully prays that the Defendant be cited to appear
and answer herein, and that upon a final hearing of the cause, judgment be entered for the Plaintiff against


Plaintiffs' Original Petition                                                                             Page 5
     Case 4:21-cv-00536-O Document 1-1 Filed 04/13/21                             Page 9 of 12 PageID 13



Defendant for and such other and further relief to which the Plaintiff may be entitled at law or in equity, whether pled
or unpled.




                                            Pl. FADING IN THE ALTERNATIVE

I.       Jurisdiction and Venue

A.       Plaintiffs incorporate herein all the FACTS as set forth on page .2 of the pleadings.

B.      This action against Defendant arises under the Employee Retirement Income Security Act of 1974 (ERISA),
29 U.S.C. §1001, et. seq.

C.       This Court has jurisdiction over this action pursuant to 20 U.S.C., §1132(c)(1).

D.       Venue is proper in this District pursuant to 29 U.S.C., § 1132(e)(2), because this is where the insured
resides.


         Additional Factual Background

E.      Hector had an employee benefit plan (Plan) with his employer that provided Life Insurance benefits for its
employees.

F.       'file Plan is alleged to be subject to ERISA.

G.       At all times pertinent, Hector was an employee and was a participant of the Plan, within the meaning of 29
U.S.C., §1002(7).

H.     Hector was killed in a car accident on February :18, 2020. Thus, both life insurance coverages apply to his
death.

         I he beneficiaries under both policies are Plaintiffs Linda Contreras (Linda) and Raquel Arciniega (Raquel).

         Linda and Raquel made claims for policy benefits and cooperated with the investigation of the claim.

K.        In a written correspondence dated July 9, 2020, the claims for benefits were denied based on the assertion
that Hector was not a full time employee as defined under the policy and that coverage would not have taken effect
until March 1, 2020, which resulted in there being no coverage at the time of death on February 18, 2020.

L.        The pay records show that Hector was customarily working 80 hours per week beginning the date he was
hired, July lb, 2020, thus, the latest he would have coverage is September 1, 2020.

M.       Pursuant to the policy "Employees are considered full-time if they customarily work; 30 hours per week" and•
that "An Employees is eligible for insurance on the later of the following dates: 1. The Group Policy's Effective Date
March 1, 2019. 2. The first day of the month following the date the Employee completes 30 days of continuous
employment with the Policyholder."




Mintifft' Original Petition                                                                          Page 6
   Case 4:21-cv-00536-O Document 1-1 Filed 04/13/21                                Page 10 of 12 PageID 14


N.          The denial letter represents that the policy at issue is governed by ERISA.

0.       The plan, or at least the portion related to the life inSurance coverages at issue here, are not self-funded.
Rather, the employer funds them,

P.       The letter merely stated, "If your claim is governed by.... ("ERICA"), then you have the right to bring a civil
action under ERISA § 502(a)following an appeal decision that is not in your favor."

Q.          The operative word is "If'.

R.       Plaintiff's copy of the policy does not mention anything as to whether the plan is governed by ERISA nor
does it mention Plaintiffs rights under ERISA.

S.        In a letter dated February 12, 2020, Plaintiff sought to have whether or not the plan was governed by ERISA
to be clarified and to ask for additional time to file an appeal.

T.       Plaintiffs also sought from Defendant copies of Plan documents that would prove the Plan does comply with
the requirements of it being an ERISA plan.

U.          All Administrative appeals have been exhausted.'


III.       Claim For Relief

V.      Plaintiffs are entitled to both Life Insurance benefits under the Plan and Hector has met the definition of "full-
time employee" as contained in the Plan.

W.      Plaintiffs have complied with Plaintiffs' obligations to make proof of claim in accordance with the Plan's
requirements and with subsequent appeals.

X.       The Dekridant is not granted discretion or such discretion is void under Texas law. Th.:: standard of review
is de novo and Defendant's decision to terminate Hector's benefits was arbitrary and capricious.

Y,         In the alternative, Defendant's decision to terminate Hector's benefits was arbitrary and capricious.

Z.         Pursuant to 29 U.S.C., § 1132(a)(1)(B), Plaintiffs seek from Defendant benefits that have not been paid to
Plaintiffs.


IV.        In The.AlternativO

AA.        Defendant selected and utilized biased consultants to review Plaintiffs' claim file.

BB.     Pursuant to 29 U.S.C., § 1132(a)(1)(B), Plaintiffs request that the Court award Plaintiffs benefits which have
not been paid or in the alternative, remand this claim to Defendant so that it:

       1) Can identity the material necessary to perfect Plaintiffs' claims and the reason why such information is
       necessary, and

       2) Can eliminate any conflict of interest and utilize unbiased record reviewers.




Plaintifft.' Original Petition                                                                         Page 7
  Case 4:21-cv-00536-O Document 1-1 Filed 04/13/21                                Page 11 of 12 PageID 15



V.        Attorney's Fees Pursuant To 29 U.S.C.§ 1132(01) Against Defendant

CC.      Pursuant to 29 U.S.C., §1132(g)(1), Plaintiffs seek an award ol Plaintiffs' reasonable and necessary court
costs, and attorney's fees in connection with the prosecution of this action.


VI.       PRAYER

Wherefore, Plaintiffs requests that the Court order:

DD.      Defendant to pay Plaintiffs the full employee benefits on Hector's behalf that were incurred and unpaid at
the time of trial;

 E.     In the alternative, Plaintiffs' claim be remanded to Defendant to comply with ERISA and/or the Policy as
discussed herein;

FF.        Defendant to pay Plaintiffs' reasonable attorney's fees incurred in pursuing recovery of benefits owed to
Plaintiff;

GG.       Defendant to pay Plaintiffs pre-judgment and post-judgment interest, and

HH.      The Plaintiffs to recover the cost of this action and such other and further reliet as the Court may deem
proper under the circumstances.


In the Alternative,


                        REQUEST FOR RELIEF - CLAIM FOR BENEFITS UNDER THE POLICY

          Plaintiffs incorporate herein all the facts as set forth above.

JJ.      Plaintiffs are entitled to both Life Insurance benefits under the Plan because there are n6 applicable
exclusions.

KK.      Plaintiffs have complied with Plaintiffs' obligations to make proof of claim in accordance with the Plan
including the appeal provisions.

LL.     The standard of review is de novo as the Defendant is not granted discretion and/or such discretion is
voided by Texas Law §28 Tex Admin. Code §3.1201 et seq. Defendant's dotitien to deny Plaintiffs claim was
wrong,


MM.       In the alternative, Defendant's decision to deny Plaintiffs' claim was arbitrary and capricious particularly after
receiving the materials Defendant received on Plaintiffs' appeal.

 NN.       Pursuant to 29 U.S.C. §1132(a)(1)(B), Plaintiffs seek from Defendant those benefits, which have not been
!laid to Plaintiff.




Plaintiffs' Original Petition                                                                           Page 8
  Case 4:21-cv-00536-O Document 1-1 Filed 04/13/21                                Page 12 of 12 PageID 16


PRAYER

00.      WHEREFORE,PREMISES CONSIDERED, Plaintiffs respectfully pray that the Defendant be cited to appear
and answer herein, and that upon a final hearing of the cause, Judgment be entered for the Plaintiffs against
Defendant for and such other and further relief to which the Plaintiffs may be entitled at law or in equity, whether pled
or unpled.


          SIGNED on March 1, 2021.

                                                        Respectfully submitted,

                                                       /s/      Mark S. Humphreys
                                                       Mark S. Humphreys - SBOT #00789762

                                                       MARK S. HUMPHREYS, P.C.
                                                       702 Dalworth Street, Grand Prairie, Texas 75050
                                                       Tel. (972) 263-3722       *         Fax. (972)237-1690
                                                               texastayy94Psailoo..coin
                                                       Attorney For Plaintiff




Plaintiffs' Original Petition                                                                        Page 9
